Appeal by the defendant from an order of the Supreme Court, Westchester County (Molea, J.), entered March 25, 2008, which, after a hearing, designated him a level two sex offender pursuant to Correction Law article 6-C.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the defendant’s contentions, the Supreme Court’s determination to designate him a level two sex offender was supported by clear and convincing evidence. The determination was based on the facts and admissions contained in the presen-tence investigation report, the case summary and the risk as*707sessment instrument of the Board of Examiners of Sex Offenders, and the victim’s sworn statement (see Correction Law § 168-n; People v Arnold, 35 AD3d 827 [2006]; People v Murphy, 33 AD3d 778, 779 [2006]; People v Thompson, 31 AD3d 409 [2006]; People v Grimmett, 29 AD3d 766, 767 [2006]; People v Hines, 24 AD3d 524, 525 [2005]; People v Davis, 21 AD3d 590, 592 [2005]). Prudenti, RJ., Spolzino, McCarthy and Leventhal, JJ., concur.